Title: To James Madison from William E. Hũlings, 3 May 1803 (Abstract)
From: Hũlings, William E.
To: Madison, James


3 May 1803, New Orleans. Nothing new has taken place since he wrote on 12 and 15 Apr. “The Port of deposit remains shut, and will continue so until the arrival of the Marquis of Casa Calvo, perhaps until the event of Mr. Monroe’s mission is known. The Prefect continues his exertions for the reception of the troops, who are daily expected.… My friend Mr. Danl. Clark writes You so fully on the affairs of this Country, as to leave me nothing to say on the subject.”
  

   
   RC (DNA: RG 59, CD, New Orleans, vol. 1). 1 p.



   
   No letter from Hũlings to JM dated 15 Apr. 1803 has been found, but his 12 Apr. 1803 letter includes a postscript of 14 Apr.



   
   A full transcription of this document has been added to the digital edition.

